DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 6/20/2022.  As directed by the amendment, claims 1, 8, 9, 13 and 16 have been amended, and claims 3-7, 15 and 18 have been cancelled. As such, claims 1, 2, 8-14, 16, 17, 19 and 20 are pending in the instant application.
Applicant has not filed a terminal disclaimer to address the double patenting rejection, and despite numerous calls made between July 7-14, 2022, with voicemails left on 7/7 and 7/14, the Examiner was unable to get a hold of Applicant’s representative Joshua Larsen regarding the filing of a terminal disclaimer so that an Allowance rather than a Final Rejection could be issued. The double patenting rejection is updated below.
Applicant has amended claim 13 to address a minor informality; the objection to the claims is withdrawn.
	
Response to Arguments
Applicant's arguments filed 6/20/2022 (hereinafter “Remarks”) with regards to the double patenting rejection have been fully considered but they are not persuasive. Applicant simply states on page 7 that the amended claims are patentably distinct, without clearing pointing out what makes them distinct. The double patenting rejection is updated below.
Applicant’s arguments, see pages 8-11, filed 6/20/2022, with respect to amended claims 1 and 13 have been fully considered and are persuasive.  The art rejections have been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8-14, 16, 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-11, 13, 15, 16, 17, 19 and 20 of U.S. Patent No. 10,596,337 B2. Regarding instant claims 1, 2 and 9-12, the patented claims 1, 2 and 5-11 contain all of the instant limitations (where it would have been obvious to an artisan before the effective filing date of the claimed invention for patented claims 2 and 8-11 to depend on patented claim 7 to arrive at the instant combination of limitations in order to predictably arrive at more comprehensive claims), except patented claim 7 does not explicitly recite the disk being on a central section of the elastic membrane such that the central section covers the bore in the second position per instant claim 1 (although this location is recited in patented claim 13), and patented claim 1 lacks an outer edge of the elastic membrane being fixed to a distal end of the inner sleeve now recited in instant claim 1 (although this limitation is inferred in patented claim 17, because claim 13 recites the outer edge of the membrane being coupled to the housing and claim 17 recites the inner rim of the inner sleeve coupled to the membrane, thus it is inferred that the outer edge of the membrane is coupled to the inner rim). However, including the disk location of patented claim 13 and membrane connection of patented claim 17 in patented claim 7 to arrive at instant claim 1, would have been obvious to an artisan before the effective filing date of the claimed invention in order to recite the same valve structure in both claim sets for predictably further limiting both claim trees in the same way/more completely claiming the valve. Regarding instant claims 13, 14, 16, 17, 19 and 20, the patented claims 9, 13, 15-17, 19 and 20 contain/infer all of the instant limitations (where it would have been obvious to an artisan before the effective filing date of the claimed invention for patented claims 9, 16, 19 and 20 to depend on patented claim 17 to arrive at the instant combination of limitations in order to predictably arrive at more comprehensive claims), except patented claim 17 does not explicitly recite the plate of the cap comprising the anterior opening or the housing including a second plate from which the inner sleeve extends or the inner sleeve defining a passageway leading to the anterior opening as now recited in instant claim 13 (although these limitations are found in patented claim 7, as dependent on patented claims 1, 3, 5 and 6), and patented claim 17 does not explicitly recite the disk being sized to cover the opening to prevent the passage of air through the opening per instant claim 14 (although this is inferred by “advance the disk over…to prevent the passage of air” and is recited in patented claim 1) . However, including the details of the plate/sleeve structures of patented claim 7 in patented claim 17 to arrive at instant claim 13 and including the size of the disk of patented claim 1 in modified patented claim 17 to arrive at instant claim 14, would have been obvious to an artisan before the effective filing date of the claimed invention in order to recite the same valve structure in both claim sets for predictably further limiting both claim trees in the same way/more completely claiming the valve.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785